
	

113 HR 1356 IH: To designate the facility of the United States Postal Service located at 1444 Main Street in Ramona, California, as the “Nelson Mac MacWilliams Post Office Building”.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1356
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Hunter (for
			 himself, Mr. Schiff,
			 Ms. Linda T. Sánchez of California,
			 Mr. McClintock,
			 Ms. Matsui,
			 Ms. Lee of California,
			 Mr. Honda,
			 Ms. Waters,
			 Mr. Calvert,
			 Mr. Costa,
			 Mr. Farr, Mr. Royce, Ms.
			 Loretta Sanchez of California, Mr.
			 Rohrabacher, Mrs.
			 Napolitano, Mr. Nunes,
			 Mr. Waxman,
			 Mr. Thompson of California,
			 Mr. Cárdenas,
			 Mrs. Capps,
			 Ms. Eshoo,
			 Mr. Cook, Ms. Brownley of California,
			 Mrs. Negrete McLeod,
			 Mr. Vargas,
			 Mr. LaMalfa,
			 Ms. Chu, Mr. Campbell, Mr.
			 Sherman, Mr. McCarthy of
			 California, Mr. McKeon,
			 Mr. McNerney,
			 Mr. Garamendi,
			 Mr. Denham,
			 Mr. Takano,
			 Ms. Hahn, Mr. Swalwell of California,
			 Mr. Ruiz, Ms. Lofgren, Mrs.
			 Davis of California, Mr. Bera of
			 California, Mr. Lowenthal,
			 Mr. Valadao,
			 Mr. Huffman, and
			 Ms. Bass) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1444 Main Street in Ramona, California, as the Nelson
		  Mac MacWilliams Post Office Building.
	
	
		1.Nelson Mac
			 MacWilliams Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 1444 Main Street in
			 Ramona, California, as the Nelson Mac MacWilliams Post
			 Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Nelson Mac MacWilliams Post Office
			 Building.
			
